Citation Nr: 1309487	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  03-05 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for a right knee disability, currently rated as 20 percent disabling. 

4.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling. 

5.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active duty from April 1979 to July 1979 and from November 1990 to March 1992, with various periods of active and inactive duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected his appeals as to each issue. 

The Board notes that temporary total ratings were assigned for the right knee disability from December 22, 2004 to January 31, 2005 and from January 14, 2011 to February 28, 2011, and for the left knee disability from January 28, 2010 to February 28, 2010, under the provisions of 38 U.S.C.A. § 4.30.  These periods will not be addressed because a rating higher than 100 percent is not assignable. 

In January 2009 and September 2011, the Board remanded the claims for additional development.

The issues of increased ratings for right and left knee disabilities, lumbar spine disability, and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the following: lumbar spine disability, rated as 20 percent disabling; right knee disability, rated as 20 percent disabling; left knee disability, rated as  20 percent disabling; cervical spine disability, rated as 10 percent disabling; and surgical scar, rated as 10 percent disabling.  These disabilities arose from the same incident in service and subsequent medical care, and they combine to form a 60 percent disability rating.

2.  After considering impairment from the service-connected disabilities and his education and occupational experience, and resolving any doubt in his favor, the Veteran's service-connected disabilities do preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU. In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.

1.  The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VCAA notice letters were sent to the Veteran regarding his TDIU claim in October 2001 and in March 2009.  These letters appear to be adequate.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Therefore, because the Board is granting the Veteran's claim, any deficiencies of VCAA notice or assistance are rendered moot. 

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the March 2009 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As discussed below, the Board is granting the Veteran's TDIU claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to TDIU.

2.  Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities resulting from a common etiology or a single accident.  See 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered.

The Veteran's service-connected disabilities are: lumbar spine disability, rated as 20 percent disabling; right knee disability, rated as 20 percent disabling; left knee disability, rated as  20 percent disabling; cervical spine disability, rated as 10 percent disabling; and surgical scar, rated as 10 percent disabling.  Crucially, the Veteran's disabilities are of common etiology, namely an in-service incident when the Veteran was injured when the tank he was riding in was hit by enemy fire and flipped over.  The Veteran's current service-connected disabilities were based on this injury and the subsequent medical care.  The Veteran therefore has a single disability rating of 60 percent.  As such, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a). 

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine, cervical spine, and bilateral knee disabilities.  See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

On his December 2001 TDIU application (VA Form 21-8940), the Veteran reported that he had four years of high school education and that he had last worked in 1993 as a cook and shift manager at a restaurant.  On that form, the Veteran also reported that his disability affected his full time employment beginning in June 1993, before he became too disabled to work because of his service connected back and knee disabilities.  His military service included mechanical training. 

The record shows that the Veteran was approved for VA Vocational Rehabilitation starting in January 2003.  He was approved to obtain training from Reid Technical Institution to be an electronic technician.  The record shows that the Veteran was enrolled in classes from May 2003 to December 2004.  Thereafter, it was felt that the Veteran's service-connected disabilities had worsened.  A September 2005 memorandum to the Vocational Rehabilitation folder shows that the Veteran's vocational training benefits were terminated because it was felt that the severity of his service-connected disabilities made it unreasonable to expect that he would continue to benefit from the program in order to obtain and maintain competitive employment.  

During the period under appeal, the Veteran also applied for disability benefits from the Social Security Administration (SSA).  His SSA claim was originally denied in 1996, and again in 2005.  He was awarded SSA disability benefits in December 2009, with an onset his disability starting in May 1993.  His disability was based on a combination of impairment, which included his service-connected disabilities as well as several non-service connected conditions such as posttraumatic stress disorder vs personality disorder, carpal tunnel syndrome, depression, anxiety, and osteoarthritis of the right and left shoulders with rotator cuff tendionpathy on the right.  

The Board points out that the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU, and the SSA determination is not binding upon VA.  In this regard, SSA considers the impact on non-service connected disabilities on employability.  That being said, a review of the medical evidence used in the SSA determination would be helpful here.  It appears that the SSA decision was based primarily on the findings from the Veteran's private treatment records from Dr. S.W.B.

In a May 2003 private clinical assessment by Dr. B., it was noted that the Veteran had significant orthopedic afflictions to his spine, knee, and wrists.  He wore bilateral knee brace and required the use of a cane for ambulation.  Dr. B. noted that the Veteran's medical conditions precluded him from performing duties such as lifting, bending, stooping, or squatting because of the severity of his impairments.  Dr. B. concluded that the Veteran was no longer able to perform the duties that he had once been able to do.  In a May 2003 and a February 2004 physical capacities evaluations completed by Dr. B., it was noted that in an eight hour workday, the Veteran could sit, stand, and walk for a respective total of one hour.  He could occasional lift 20 pounds, but he was unable to perform frequent lifting or carrying.  The Veteran could not push, pull, crawl or climb.  In a September 2004 private treatment record, Dr. B. noted that the Veteran complained of increased back, neck, shoulder and knee pain.  Physical examination revealed objective evidence of pain.   Dr. B. opined that he felt that the Veteran was "permanently, totally, medically disabled to perform any work." 

The record also contains a November 2003 SSA disability determination history and physical examination by Dr. W. W. F.  In that evaluation report, Dr. F. concluded that the Veteran's medical conditions rendered him unable to do work related activities that would require prolonged standing or walking, and the Veteran was unable to carry or lift, stoop or bend.  The Veteran's medical conditions included his service-connected disabilities as well as non-service connected carpal tunnel syndrome, headaches, and posttraumatic stress disorder. 

The Board acknowledges that the medical opinions from Drs. B. and F. regarding the Veteran's unemployability include consideration of his non-service connected disabilities.  Regardless, the Board finds it pertinent that those opinions about the Veteran's unemployability are primarily based on his inability to stand or walk for prolonged periods of time and inability to carry or lift heavy weight.  Such physical limitations are highly affected by the Veteran's service-connected spine and knee disabilities.  For instance, the VA medical records clearly demonstrate that the Veteran has reduced range of motion in his spine and knees that is further exacerbated by pain with increased activity.  See the reports of VA examinations dated in October 2010 and September 2005, as well VA treatment records dated throughout the appeal period.  Also, Dr. B. noted that the severity of the Veteran's impairments precluded him bending, stooping, or squatting, which are clearly types of movements that involve the spine and knees.  While Drs. B. and F. do not delineate what physical activities were affected by each of the Veteran's medical conditions, it is apparent that his unemployability is due, in large part, to physical impairment associated with his service-connected spine and knee disabilities. 

In October 2010, the Veteran was afforded a VA examination to evaluate the severity of his lumbar spine, cervical spine, and bilateral knee disabilities.  Significantly, the October 2010 VA examination report shows the Veteran had limitation of motion in his spine and knees with increased pain levels with attempted activity.  In a May 2011 addendum, the VA examiner opined that the Veteran's service-connected spine and knee disabilities "would not prohibit him from being employed in a position not requiring repetitive heavy lifting, i.e., weights greater than 30 pounds."  

The VA examiner's medical opinion indicates that the Veteran is not precluded from all employment, but rather suggests that the Veteran is capable of engaging in less rigorous or sedentary employment.  However, a TDIU rating is warranted where the Veteran's service-connected disability prevents the Veteran from following a substantially gainful occupation.  In this regard, the Board has considered that the Veteran's past employment consisted of work as a cook, restaurant shift manager, and mechanical technician, which are all occupations that are physically demanding.  

The VA Vocational Rehabilitation records show that the Veteran began to receive training as an electrical technician, which could have led to less rigorous employment, but he was unable to complete his vocational training because of the severity of his service-connected disabilities.  The evidence of record does not demonstrate that the Veteran has experience with less rigorous or sedentary employment.  It is not clear what, if any, sedentary employment the Veteran would have the capacity to perform in order to earn substantially gainful employment.  

As such, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to an award of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks increased ratings for his lumbar spine disability, cervical spine disability, and left and right knee disabilities.  Based on a review of the record, the Board finds that additional development is needed prior to the adjudication of these claims.  In particular, a new VA orthopedic examination is needed.

Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2. 

Here, the Veteran's representative, in his January 2013 informal brief, argues that the most recent VA examination is too old and the Veteran's symptoms have worsened since his last VA examination in October 2010.  The representative notes that the last VA examination is over 2 years old.  As an initial matter, the Board notes that the mere passage of time since an examination does not, in and of itself, warrant additional development.  However, a review of the Veteran's medical treatment records show that he has been receiving ongoing treatment for pain associated with his lumbar spine disability, cervical spine disability, left knee disability and right knee disability.  

VA and private treatment records dated throughout 2011 show that the Veteran complained of increased pain in his lower back, right knee and neck.  A February 2011 VA treatment note shows findings of muscle spasms in the lumbarparaspinals that was not previously noted in the October 2010 VA examination report.  Also, a May 2011 and February 2012 treatment records show that the Veteran reported a history of falls due to right knee instability while climbing stairs.  This indication of increased laxity in the right knee joint that was not noted in the October 2010 VA examination report.  As such, the evidence indicates that the Veteran's service-connected disabilities have worsened since the last VA medical examination.  

The record further shows that a VA examination has not been conducted since the expiration of the most recent temporary total evaluation.  As such, the Board cannot determine the current severity of the Veteran's right knee disability from February 28, 2011.  38 C.F.R. § 3.159(d).

With evidence that the Veteran's service-connected disabilities have worsened, and in consideration of the over two years which have passed since his disability was last addressed by a VA medical examination, a more contemporary examination is necessary to allow the Board to adequately review the current severity of the Veteran's disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  It is noted that the Veteran's VA treatment records have not been updated since August 2012. VA should seek the Veteran's assistance in attempting to obtain any outstanding VA and/or private treatment records.

Accordingly, the case is REMANDED for the following action:

1. All VA treatment records dated since August 2012 should be obtained.  All records obtained pursuant to this request must be added to the claims file, and, if such records are not available, this fact must be documented in the claims file.

2. Appropriate development (e.g., a letter to the Veteran, a request for signed release forms, and follow-up requests) should be undertaken to obtain and any pertinent private treatment records.

3. Then, the Veteran should be scheduled for a VA examination of the lumbar spine, cervical spine, right knee and left knee, in order to ascertain the current severity of the Veteran's disabilities.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  

All appropriate tests and studies should be conducted.  These tests must include range of motion testing, and commentary must be provided as to the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, additional disability due to flare-ups, and ankylosis for all four disabilities.  For the knees, commentary must be provided as to the presence and extent of any instability.  For the spinal portions, commentary must be provided as to: a) the frequency and duration of any periods of doctor-prescribed bedrest (i.e., incapacitating episodes) and b) the symptoms and severity of any associated objective neurological abnormalities (e.g., radiculopathy).

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  A complete rationale for all opinions must be provided in a typewritten report.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


